ORDER

PER CURIAM:
AND NOW, this 20th day of December, 2000, the Petition for Allowance of Appeal is hereby GRANTED, limited to the following issue:
Did the Superior Court err in affirming the trial court’s denial of Petitioner’s motion to suppress evidence seized as a result of the search of her luggage, based on the court’s determination that Petitioner validly consented to the search of her luggage when, after confining her in the airport security office, the police told her that she could consent to an immediate search or they would get a warrant?